                      Case 1:21-cv-06165-AJN Document 13 Filed 08/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                        Hyunhuy Nam                       )
                             Plaintiff                    )
                         v.                               )     Case No. 1:21-cv-06165
  Permanent Mission of the Republic of Korea to the United Nations, et al.
                                                          )
                     Defendant                            )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         All the Defendants                                                                                            .


Date:          08/17/2021                                                                /s/ Joshua S. Lim
                                                                                         Attorney’s signature


                                                                                   Joshua S. Lim, Esq. (SL4581)
                                                                                     Printed name and bar number
                                                                                       Kim, Cho & Lim, LLC
                                                                                   460 Bergen Blvd., Suite 305
                                                                                Palisades Park, New Jersey 07650

                                                                                               Address

                                                                                     joshualim@kcllawfirm.com
                                                                                            E-mail address

                                                                                          (201) 585-7400
                                                                                          Telephone number

                                                                                          (201) 585-7422
                                                                                             FAX number
